          Case 1:16-cv-01068-KBJ Document 36 Filed 05/10/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CAMPAIGN FOR ACCOUNTABILITY,

                Plaintiff,

        v.
                                                           No. 1:16-cv-1068 (KBJ)
 U.S. DEPARTMENT OF JUSTICE,

                Defendant.


                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Plaintiff Campaign for Accountability (“CfA”) respectfully submits this response to the

government’s May 7, 2019 notice of supplemental authority, see Gov’t Notice, ECF No. 35,

which brings to the Court’s attention the D.C. Circuit’s recent decision in Citizens for

Responsibility & Ethics in Washington v. U.S. Department of Justice (CREW II), No. 18-5116,

2019 WL 1907230 (D.C. Cir. 2019). In CREW II, the D.C. Circuit held that CREW failed to state

a claim under the reading-room provision of the Freedom of Information Act (“FOIA”) because

it alleged “only that the OLC’s formal written opinions are controlling, authoritative, and

binding.” CREW II, 2019 WL 1907230, at *4 (internal quotation marks omitted).

       As an initial matter, the D.C. Circuit’s opinion is consistent with CfA’s argument that it

has plausibly pleaded that at least four subcategories of the OLC’s formal written opinions

constitute working law.1 In fact, in rejecting CREW’s arguments, the CREW II majority

suggested that CREW could have more easily met its pleading burden if it had “not declined to



   1
     Those four subcategories are: opinions resolving interagency disputes, opinions interpreting
non-discretionary legal obligations, opinions adjudicating private rights, and opinions finding
particular statutes unconstitutional. See Pl.’s MTD Opp., ECF No. 30.
          Case 1:16-cv-01068-KBJ Document 36 Filed 05/10/19 Page 2 of 4



avail itself of other measures at its disposal, not the least of which was . . . to amend its

complaint as amicus CfA has done.” Id. at *6. The majority noted parenthetically that CfA’s

“amended complaint identifies several subcategories of OLC’s formal written opinions CfA

believes are subject to FOIA’s reading-room provision.” Id. As such, the D.C. Circuit’s opinion

accords with CfA’s argument that at least several subcategories of the OLC’s opinions constitute

working law.

        Still, the government argues that CREW II shows that CfA’s amended complaint should

be dismissed on a different ground. The government contends that CREW II “confirmed” that the

OLC’s formal written opinions are subject to the reading-room provision only if they have been

“expressly” adopted by an agency, see Gov’t Notice, at 2–3, but this argument is wrong for at

least two reasons.

        First, the government conflates the D.C. Circuit’s use of the term “adopted,” see CREW

II, 2019 WL 1907230, at *3, with the judicially created doctrine of “express adoption,” see

N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 161 (1975). The D.C. Circuit’s use of

“adopted” refers to whether a record has become an agency’s “working law,” see CREW II, 2019

WL 1907230, at *3 (“An OLC opinion in the latter category qualifies as the ‘working law’ of an

agency only if the agency has ‘adopted’ the opinion as its own.”), which is a distinct inquiry

from whether an agency has “expressly adopted” a record that would otherwise be exempt from

disclosure. To be sure, a record that has been “expressly adopted” must, as with a record that has

become “working law,” be disclosed under FOIA. But as the Second Circuit has explained,

“[t]he question of whether a document constitutes ‘working law,’ or has been expressly adopted

or incorporated by reference, . . . are two paths to determining whether a withheld document

constitutes what FOIA affirmatively requires to be disclosed.” Brennan Ctr. for Justice at New




                                                   2
          Case 1:16-cv-01068-KBJ Document 36 Filed 05/10/19 Page 3 of 4



York Univ. Sch. of Law v. U.S. Dep’t of Justice, 697 F.3d 184, 201 (2d Cir. 2012) (emphasis

added). The D.C. Circuit did not purport to collapse these two paths.

       Second, the government ignores the limited reach of the D.C. Circuit’s opinion. Although

the CREW II majority mentioned both subsections (A) and (B) of FOIA’s reading-room

provision, the court did not address subsection (A). See CREW II, 2019 WL 1907230, at *3

(quoting the two subsections, then explaining the circumstances in which “[a]n OLC opinion in

the latter category qualifies as … ‘working law’” (emphasis added)). Subsection (A), however,

independently requires the proactive disclosure of “final opinions . . . made in the adjudication of

cases.” 5 U.S.C. § 552(a)(2)(A). Under this subsection, CfA is not required to plead that the

OLC’s opinions have been adopted, but only that they are “final opinions,” which CfA has done.

See Pl.’s Amend. Compl., ECF No. 22; Pl.’s MTD Opp., at 23–25. CREW II does not alter that

statutory basis for proactive disclosure.

       The government also argues that only agencies receiving OLC opinions could be required

to disclose them proactively under FOIA’s reading-room provision, see Gov’t Notice, at 3, but

this, too, is wrong. In CREW II itself, the D.C. Circuit did not question the premise that the OLC

could be obligated to disclose a subset of its opinions, if plausibly alleged to constitute “working

law.” See generally CREW II, 2019 WL 1907230. Had it not accepted that premise, its analysis

would have been much different and much shorter. Moreover, CfA plausibly pleads that at least

four subcategories of the OLC’s formal written opinions are “working law” upon their issuance,

given the circumstances surrounding their solicitation and issuance. As CfA has explained, these

subcategories of opinions have immediate effect and so are subject to FOIA’s reading-room




                                                 3
          Case 1:16-cv-01068-KBJ Document 36 Filed 05/10/19 Page 4 of 4



provision at the moment they are completed. These opinions are, in effect, adopted both by the

agencies requesting them and by the OLC, upon completion.2

       For these reasons, CREW II supports CfA’s claim that at least four categories of the

OLC’s formal written opinions must be proactively disclosed under FOIA.


                                                     Respectfully submitted,

                                                      /s/ Alex Abdo
                                                     Alex Abdo
                                                     Daniela Nogueira
                                                     Jameel Jaffer
                                                     Knight First Amendment Institute
                                                       at Columbia University
                                                     475 Riverside Drive, Suite 302
                                                     New York, NY 10115
                                                     (646) 745-8500
                                                     alex.abdo@knightcolumbia.org

                                                     Counsel for Plaintiff
 May 10, 2019




   2
     The government’s argument is especially weak when considering the OLC’s obligation to
disclose its “final opinions.” See 5 U.S.C. § 552(a)(2)(A). The four subcategories of opinions
that CfA alleges to be “final opinions” are the “final opinions” of the OLC made in adjudications
carried out by the OLC, and so there is no question that the statutory obligation to disclose those
opinions would fall upon the OLC.


                                                 4
